Citation Nr: 0034105	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  96-43 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a higher rating for coronary artery 
disease (previously classified as multiple heart diseases 
with history of hypertension), initially evaluated as 
30 percent disabling, effective from April 1996, and as 
60 percent disabling, effective from January 12, 1998.

3.  Entitlement to a higher rating for intervertebral disc 
syndrome (previously classified as right L4-L5 herniated 
nucleus pulposus), initially evaluated as 10 percent 
disabling, effective from April 1996, and as 40 percent 
disabling, effective from May 12, 1998.

4.  Entitlement to a higher rating for anxiety disorder, 
initially evaluated as zero percent disabling, effective from 
April 1996, and as 10 percent disabling, effective from May 
12, 1998.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1986 to April 1996 
and prior active service.  At the time of his retirement from 
service in April 1996 he had more than 23 years of active 
service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1996 and later RO rating decisions that denied 
service connection for bilateral hearing loss and granted 
service connection for the other conditions listed on the 
first page of this decision and assigned the evaluations as 
shown.  In January 1998, the Board remanded the case to the 
RO for additional development.

The veteran's claim for service connection for bilateral 
hearing loss will be addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  The veteran's heart disease has precluded ordinary manual 
labor since retirement from service and has been manifested 
primarily by a sustained METs (metabolic equivalent) level of 
4.32; the heart disease is not shown to have precluded 
sedentary employment or to have had a METs level of 3 or less 
at any time since retirement from service.

2.  The veteran's low back disability has been manifested 
primarily by decreased range of motion with pain at 
extremities that worsens during flare-ups, neurological 
deficits, and radiological findings of degenerative changes 
with nerve impingement by both scar and/or disk that has 
produced severe functional impairment since retirement from 
service; sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm with absent ankle jerk or other 
neurological findings that produce more than severe 
functional impairment are not shown since retirement from 
service.

3.  The veteran's psychiatric disability has been manifested 
primarily by anxiety that required treatment with medication 
and that produced no more than mild social and industrial 
impairment prior to May 12, 1998; psychiatric symptoms that 
produced definite social and industrial impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks were not present prior to May 12, 
1998.

4.  As of May 12, 1998, the psychiatric disability was 
manifested primarily by anxiety with panic attacks that 
produced definite social and industrial impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; psychiatric symptoms that produce 
considerable social and occupational impairment or 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships are not 
found at any time since retirement from service.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for coronary artery 
disease, effective from April 1996, are met; the criteria for 
a rating in excess of 60 percent for this disease at any time 
since April 1996 are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.104, Code 7005, effective prior to 
and as of January 12, 1998.

2.  The criteria for a 40 percent rating for intervertebral 
disc syndrome at the L4-L5 level, effective from April 1996 
are met; the criteria for a rating in excess of 40 percent 
for this disorder at any time since April 1996 are not met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Codes 5292, 5293 (2000).

3.  The criteria for a 10 percent rating for panic disorder, 
previously anxiety disorder, effective from April 1996 to May 
12, 1998 are met; the criteria for a 30 percent rating for 
anxiety disorder, effective from May 12, 1998 are met; the 
criteria for ratings higher than 10 percent, effective from 
April 1996, and 30 percent, effective from May 12, 1998, for 
this disorder are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Codes 9400, 9410, effective prior to 
November 7, 1996; 4.132, Codes 9400, 9412, effective as of 
November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
H.R. 4864, the Veterans Claims Assistance Act of 2000, § 3 
(November 9, 2000).  The Board will therefore proceed with 
the consideration of his case.

I.  Entitlement to a Higher Rating for Coronary Artery 
Disease, Initially Evaluated as 30 Percent Disabling, 
Effective from April 1996, and as 60 Percent Disabling, 
Effective from January 12, 1998.

A.  Factual Background

Service medical records show that the veteran underwent 
medical board evaluations in 1995 and 1996.  The reports of 
these evaluations reveal that he underwent PTCA (percutaneous 
transluminal coronary angioplasty) and lumbar diskectomy in 
1991.  A physical evaluation board in March 1996 found the 
veteran medically unfit for further active service.  The 
diagnoses were status post wall myocardial infarction; 
atherosclerotic coronary vascular disease NYHA (New York 
Heart Association) Class 2; status post PTCA of the obtuse 
marginal branch, and left circumflex coronary artery; non-
sustained ventricular tachycardia; recurrent right L4-5 
herniated nucleus pulposus, status post redo procedure for 
resection; borderline hypertension; tinnitus; anxiety 
disorder; and high frequency sensory neural hearing loss.

The post-service medical records show that he was treated and 
evaluated for these conditions from 1996 to 2000.  The more 
salient medical reports with regards to the veteran's claims 
will be discussed in the appropriate sections of this 
decision.

In May 1996, the veteran underwent a VA general medical 
examination.  It was noted that he complained of continued 
chest pain that he treated with nitroglycerin.  His heart 
rate and rhythm were regular without murmurs or gallops.  PMI 
(point of maximal impulse) was not displaced.  Pulses were 2+ 
symmetrically.  The impression was arteriosclerotic 
cardiovascular disease.  It was noted that the veteran was 
status post inferior myocardial infarction, status post PTCA 
and status post stent placement; that he had hyperlipidemia; 
and that he had hypertension.  An ECG (electrocardiogram) 
from December 1995 revealed an old inferior myocardial 
infarction.  It was noted that the veteran had stable chest 
pain that was under relatively good medical management.

A VA radiological report shows that the veteran had a 
myocardial perfusion scan in March 1997.  The impression was 
wall scar extending laterally with lateral wall ischemia.

The veteran underwent a VA heart examination in May 1998.  He 
had a regular heart rate and rhythm without murmurs.  It was 
noted that he had coronary artery disease with a good 
exercise tolerance as demonstrated by Bruce exercise stress 
test in February 1998.  He had a history of coronary artery 
disease being well treated on his current regimen with no 
residual stenosis.

The veteran underwent a VA heart examination in August 1998.   
No significant abnormalities were found.  It was noted that 
he had coronary artery disease, myocardial infarction in 1991 
with angioplasty at that time throbbing thrombolytics, 
angioplasty in the right coronary artery and distal vessel in 
1995 with subsequent restenosed of stenting and subsequent 
catheterization showing possible coronary artery disease 
spasm, positive stress test and that he took nitroglycerin 10 
times a month, and that he was hypotensive and hyperlipidemic 
and being treated for both of these conditions.  The examiner 
considered the veteran disabled from a cardiac standpoint.

The veteran underwent VA heart examination in February 2000.  
He reported doing maintenance work at a short stay facility 
for moral welfare and recreation that was a U.S. Navy 
program.  He worked about 30 hours per week doing minor 
plumbing repairs, putting up some baseboard molding, and 
general repair work.  He reported attending college for a 
while after service, but quit because of anxiety problems.  
He then worked in a frame shop 18 hours per week for several 
years, and was doing that job until January 2000 when he took 
his present job.  It was noted that the veteran had had a 
treadmill stress test in February 1998 that the examiner 
found valid to evaluate the current severity of the veteran's 
heart condition.  In this study, the veteran completed 8 
minutes of the Bruce protocol and stopped secondary to hip 
pain with minimal chest tightness.  The thallium images 
showed an inferolateral wall scar with lateral wall ischemic 
changes that was unchanged from an examination in March 1997.  
On this test, the veteran achieved a maximal of 8.65 METs of 
activity that would correspond to a sustained MET level of 
4.32.  The assessment was coronary artery disease by history 
that was currently stable.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

A 30 percent evaluation is warranted for arteriosclerotic 
heart disease (coronary artery disease) after 6 months 
following acute illness from coronary occlusion or 
thrombosis, or with a history of substantiated angina 
attacks, when ordinary manual labor is feasible.  A 
60 percent evaluation is warranted following a typical 
history of acute coronary occlusion or thrombosis or with a 
history of substantiated repeated anginal attacks, when more 
than light manual labor is not feasible.  Authentic 
myocardial insufficiency with arteriosclerosis may be 
substituted for occlusion in these evaluation criteria.  A 
100 percent evaluation is warranted during, and for 6 months 
following, acute illness from coronary occlusion or 
thrombosis with circulatory shock, etc.  A 100 percent 
evaluation is also appropriate after this 6-month period with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or when more than sedentary 
employment is precluded. Authentic myocardial insufficiency 
with arteriosclerosis may be substituted for occlusion in 
these evaluation criteria.   38 C.F.R. § 4.104, Code 7005, 
effective prior to January 12, 1998.

The regulations for the evaluation of disabilities of the 
cardiovascular system were revised, effective January 12, 
1998.  62 Fed. Reg. 65207-65224 (Dec. 11, 1997).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCREC 3-2000.

Under the revised regulations, arteriosclerotic heart disease 
(coronary heart disease) with workload of greater than 7 METs 
(metabolic equivalents) but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness or syncope, 
or continuous medication required warrants a 10 percent 
rating.  A 30 percent rating is warranted with a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on EKG, echocardiogram 
or X-ray.  A 60 percent rating is warranted for coronary 
heart disease with more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs, but not greater than 5 METs, resulting in dyspnea, 
fatigue, angina, dizziness or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; a 
100 percent rating is warranted when there is chronic 
coronary heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Code 7005, 
effective as of January 12, 1998.

The report of the veteran's VA heart examination in February 
2000 reveals that he underwent a treadmill stress test in 
February 1998 with results similar to an examination in March 
1997.  The stress test showed that he achieved a sustained 
MET level the equivalent of 4.32 that supports the assignment 
of a 60 percent evaluation for the veteran's heart disease 
under the criteria of diagnostic code 7005, effective as of 
January 12, 1998, and a 60 percent evaluation was assigned 
for the heart condition from this date.  The Board notes that 
the veteran's heart disease was classified as NYHA Class II 
at the time of his retirement from service, indicating some 
limitation of ordinary physical activity, and that the 
examiner who conducted the August 1998 VA heart examination 
considered him disabled from a cardiac standpoint.  The 
report of the August 1998 VA heart examination indicated that 
the veteran took nitroglycerin 10 times a month and that he 
was also hypertensive and hyperlipidemic and under treatment 
for both of these conditions.  

After consideration of all the evidence, the Board finds that 
the symptoms of the veteran's heart disease are such as to 
have precluded him from performing ordinary manual since his 
retirement from service and supports assigning a 60 percent 
evaluation for this disease, effective from the date of 
service connection.  The Board recognizes that the veteran 
has been able to do some manual labor since separation from 
service, but this labor seems to have been for therapeutic 
purposes under conditions were the veteran is not under any 
stress.  Also, ratings represent as far as practical the 
average impairment in earning capacity and not an 
individual's successful effort to overcome impairment.  The 
evidence does not indicate the presence of heart disease 
symptoms that preclude the veteran from performing sedentary 
work or heart disease with a METs level of 3 or less in order 
to support the assignment of a total rating for the heart 
disease at any time since his retirement from service.  

Hence, the evidence supports granting a 60 percent evaluation 
for the veteran's heart disease, effective from April 1996.  
The preponderance of the evidence, however, is against the 
claim for a rating higher than 60 percent for the heart 
disease at any time since then.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Since the preponderance of the evidence is 
against the assignment of a rating in excess of 60 percent of 
the heart disease, the benefit of the doubt doctrine is not 
for application with regard to this part of the claim.

III.  Entitlement to a Higher Rating for Intervertebral Disc 
Syndrome at L4-L5, Initially Evaluated as 10 Percent 
Disabling, Effective from April 1996, and as 40 Percent 
Disabling, Effective from May 12, 1998.

A.  Factual Background

The report of the veteran's VA general medical examination in 
May 1996 notes his complaints of chronic soreness of the low 
back.  He reported that he usually had to roll out of bed in 
the morning, but that he could tie his shoes.  He reported 
that the pain was worse if he walked long distances and that 
it hurt primarily in the right hip area with occasional 
burning down the right leg.  There was mild tenderness to 
deep palpation in the lumbosacral area.  There was a large 
surgical scar in the lower back.  There was full range of 
motion.  Reflexes were symmetrical.  No neurological deficits 
were found.  The assessment was status post herniated disk at 
L4-L5 with resection times two, currently stable.

A VA report shows that the veteran had a lumbar myelogram in 
September 1997. The impression was soft tissue in the right 
lateral recess extending along the majority of the L5 
vertebral body.  A differential consideration included scar 
tissue versus recurrent disk.  No significant stenosis at any 
other level was seen and the veteran was recommended for a 
MRI (magnetic resonance imaging)

A VA report shows that the veteran had a MRI of the lumbar 
spine in October 1997.  The impression was postoperative 
scar, anterolaterally on the right at L4-5.  The scar 
appeared to abut the thecal sac and probably surrounded the 
right L5 root as it emerged from the thecal sac and entered 
the right lateral recess of L5.  It was noted that the 
unenhanced images were strongly suggestive of a disc 
herniation, but that the post contrast images were more 
consistent with scar than a recurrent disc herniation.

VA medical reports of the veteran's treatment in 1997 show 
that he was seen for low back pain.  These reports indicate 
the presence of L4-L5 radiculopathy secondary to scarring.

The veteran underwent a VA examination of his back on May 12, 
1998.  The veteran complained of worsening low back pain 
since separation from service with intermittent pain down the 
right leg that now occurred daily.  There was 45 degrees of 
flexion of the low back, 10 degrees of extension, 35 degrees 
of side bending, and 50 degrees of rotation with severe pain 
at the extremes.  There was diffuse pain to palpation along 
the spine and paraspinal muscles.  There was a positive 
straight leg raise test and femoral nerve stretch test on the 
right side.  Motor was 5/5 and equal.  His reflexes were 1+ 
at the knee and not obtainable at the ankle on bilateral 
sides.  The examiner concluded that the veteran had both 
mechanical back pain and some minor posterior degenerative 
changes seen on MRI and CT, as well as nerve impingement by 
both scar and/or disk.  This condition had caused a moderate 
to severe disability in that the veteran had decreased range 
of motion secondary to pain as well as pain with activities 
of daily living.  The range of motion previously noted would 
be reduced dramatically secondary to the pain.  The veteran 
did not show any evidence of weakness or fatigue during the 
examination, but the examiner would expect decreased strength 
secondary to give way to pain during periods of flare-ups.  
The examiner also noted that the veteran would have some 
incoordination because of limitations in his range of motion 
with activities outside the functional range of motion either 
to walk or to multiple activities.  For these reasons, the 
examiner concluded that the veteran had moderate to severe 
back disability.

The veteran underwent a VA neurological examination in June 
1998.  Motor strength was 5/5 in the lower extremities.  
Light touch, pinprick, and vibratory sense were with in 
normal limits.  There was negative Romberg.  Plantar 
responses were bilaterally flexor.  Deep tendon reflexes, 
biceps, triceps, brachial radialis were 1+ and symmetric.  
Patella was 2+ and symmetric.  Achilles on the left was 2+ 
and 1+ on the right.  Extremity examination to light touch, 
pinprick, and vibratory sense was within normal limits except 
for an anesthetic area of the right lateral thigh 
approximately 6 by 3 inches in size only.  Motor strength was 
5/5 in the lower extremities.  The assessment was herniated 
disk with radiculopathy.  The examiner noted that the 
veteran's limitations seemed mostly related to pain and 
paresthesias in the right lower extremity and pain in the 
back.  Examination demonstrated no physical limitations 
ultimately.  The veteran reported occasional weakness or 
sensations of weakness, however, he had not ever fallen 
secondary to this or tripped up because of this.  Weakness or 
motor deficits seemed to be a minor part in sensory 
modalities.  Examination demonstrated a generally intact 
reflex with a slight asymmetry in the Achilles that would be 
indicative or suggestive of the veteran's herniated disk 
problem.  There was no obvious incoordination and no obvious 
fatigability even though his history suggested fatigability.  
His history was variable ranging from 10 yards to 100 yards 
or 10 feet or 100 feet depending on the day of the week and 
circumstances.  The veteran had severe pain associated with 
sensory modalities, not with motor.  The pain was what 
limited the veteran, not weakness.  

B.  Legal Analysis

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

As noted in section I of this decision, the veteran underwent 
low back surgery in service.  Since then, he has had 
continuous low back pain with occasional radiation, as noted 
by the report of his VA examination in May 1996, and now with 
continuous radiculopathy as indicated by the reports of his 
VA treatment and evaluations in 1997 and 1998.  The report of 
his VA medical examination on May 12, 1998, shows the 
presence of moderate to severe limitation of motion of the 
low back with pain at the extremes that the examiner 
concluded was worse during periods of flare-ups.  The 
evidence also shows radiological findings of degenerative 
changes in the area of L4-L5 with nerve impingement by both 
scar and/or disk that produce some neurological deficit in 
the right lower extremity as noted in the reports of his VA 
medical examinations in 1998.  These findings support the 
assignment of a 40 percent evaluation for the low back 
disability under diagnostic code 5292 or 5293 based on severe 
limitation of motion with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, dealing with functional 
impairment due to pain, weakness, incoordination or 
fatigability as required by the holding of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, only one 40 percent evaluation may be 
assigned for the low back disorder because both of these 
diagnostic codes consider essentially the same symptoms.  
38 C.F.R. § 4.14 (1999).  

In reaching this determination, the Board notes that although 
reflexes of the ankles were not obtainable at the time of the 
veteran's VA medical examination on May 12, 1998, there were 
ankle reflexes found at his VA neurological examination in 
June 1998.  The evidence does not show sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm with 
absent ankle jerk or other neurological findings that produce 
more than severe functional impairment at any time since the 
veteran's retirement from service to support the assignment 
of a 60 percent rating for the low back disability under 
diagnostic code 5293.  Fenderson, 12 Vet. App. 119.

The RO assigned a 40 percent rating for the low back 
disorder, effective from May 12, 1998, based on findings at 
the VA medical examination on that date.  The Board 
recognizes that the range of motion of the low back was 
normal at the VA medical examination in May 1996 and that no 
significant abnormalities of the low back were found at that 
examination, but the overall evidence indicates that the 
veteran has complained of low back pain with radiculopathy 
since retirement from service, that he was treated for these 
problems in 1997, and that the examiner who conducted the May 
1998 VA medical examination concluded that the veteran had 
moderate to severe low back impairment during flare-ups of 
his symptoms.  The overall evidence leaves the Board 
uncertain as to whether or not the veteran had low back 
symptoms warranting the assignment of a 40 percent 
evaluation, effective from the date of service connection.  
The Board finds that the evidence is in equipoise as to this 
matter.  Under the circumstances, the matter is resolved in 
favor of the veteran with application of the benefit-of-the-
doubt doctrine.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
49.

Hence, the evidence supports granting a 40 percent evaluation 
for intervertebral syndrome at L4-L5, effective from April 
1996.  The preponderance of the evidence, however, is against 
the claim for a rating higher than 40 percent for the low 
back disorder at any time since this date, and this part of 
the claim is denied.

III.  Entitlement to a Higher Rating for Anxiety Disorder, 
Initially Evaluated as Zero Percent Disabling, Effective from 
April 1996, and as 10 Percent Disabling, Effective from May 
12, 1996.

A.  Factual Background

The veteran underwent a VA psychiatric examination in May 
1996.  The veteran gave a history of anxiety that began in 
service and that had been started on Klonopin for this 
condition while in service.  He reported that this medication 
helped him a lot.  No significant psychiatric problems were 
found at this examination.  The veteran reported he had 
agoraphobic symptoms that restricted his social activity 
secondary to fear that he would not be able to reach help in 
the event that he were to have a heart attack.  The examiner 
found these symptoms were consistent with panic attacks with 
agoraphobia, but this diagnosis could not be made unless 
there was some documentation that these episodes had no 
cardiac etiology.  The examiner felt that the veteran was not 
suffering social or occupational dysfunction at the time of 
the examination.  The Axis I diagnosis was anxiety disorder, 
not otherwise specified (rule out panic disorder with 
agoraphobia).  The Axis V diagnosis or GAF (global assessment 
of functioning) was 80.

The veteran underwent a VA psychiatric evaluation in June 
1997.  He reported a history of anxiety that was treated with 
Klonopin in service and Xanax after service.  He stopped 
using the Xanax due to increased daytime anxiety and returned 
to the Klonopin.  After a period of increased chest pains, 
the dosage was increased with no side effects except for 
occasional daytime sleepiness.  He reported no recent panic 
attacks.  No significant psychiatric symptoms were found.  It 
was noted that the veteran was functioning well.  The Axis I 
diagnosis was anxiety disorder, not otherwise specified.  The 
GAF was 70.

On May 12, 1998, the veteran underwent a VA psychiatric 
examination.  The veteran reported episodes lasting 5 minutes 
to several days of racing thoughts, feeling a heat wave from 
his feet to his head, becoming diaphoretic, nauseous, and 
lightheaded.  He was feeling chest pain and heart 
palpitations, shortness of breath, an overwhelming sense of 
doom and specifically a fear of dying by a heart attack.  He 
reported that when he felt chest pain or coronary pain, this 
often resulted in a panic attack episode.  He reported about 
one attack weekly during the past month, and daily when he 
was attending school.  He reported that increased stress 
increased his likelihood of having panic attacks.  He 
reported that the anxiety had impaired greater than 
50 percent of his lifestyle. He denied depressed mood, 
changes in his appetite, concentration or energy level. He 
denied irritability, but he did indicate positive sleep 
disturbance and difficulty falling asleep.  His thought 
processes were linear and goal directed.  His insight and 
judgment were good.  He was awake, alert, and oriented times 
four.  Calculation, short-term, long-term, and concentration 
were intact.  He demonstrated abstract thinking.  The Axis I 
diagnosis was panic attack without agoraphobia.  The GAF was 
55.

B.  Legal Analysis

The evidence shows that the veteran has a psychiatric 
disorder that has been variously classified to include panic 
disorder without agoraphobia and anxiety.  A noncompensable 
evaluation is warranted for generalized anxiety disorder or 
other neurosis that may somewhat adversely affect 
relationships with others, but that does not cause impairment 
of working ability.  A 10 percent evaluation is warranted for 
generalized anxiety disorder when there is emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation requires 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
diagnostic codes 9400 and 9410, effective prior to Nov. 7, 
1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other psychiatric 
rating terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c). 

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9400 and 9412, 
effective November 7, 1996, generalized anxiety disorder and 
panic disorder will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Occupational and social impairment due to mild 
or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only 	during periods of significant 
stress, or; symptoms controlled by continuous 
	medication.-10 percent

A mental condition has been formally 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and 
social functioning or to require continuous 
medication.-ZERO percent

The evidence shows that the veteran has had problems with 
anxiety and/or panic attacks since service and that he treats 
his psychiatric disability with medication.  At that time of 
his VA medical examinations in 1996 and 1997 it was noted 
that he had anxiety disorder, but no significant psychiatric 
manifestations were found.  His GAF's were 80 and 70, 
respectively, at those examinations.

A GAF of 70 is indicative of mild symptoms that produce some 
difficulty in social, occupational or school functioning.  A 
GAF of 80 is indicative of no more than slight impairment, if 
any, in social, occupational, and school functioning.  The 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Third or Fourth Edition (DSM III 
or DSM IV) that is to be used in the evaluation of the 
veteran's PTSD.  Richard v. Brown, 9 Vet. App. 93, 97 (1997); 
38 C.F.R. § 4.125, effective prior to or as of November 7, 
1996.

After consideration of all the evidence, the Board finds that 
the veteran's psychiatric disability, however classified, was 
manifested primarily by anxiety that required treatment with 
medication and that produced no more than mild social and 
industrial impairment prior to May 12, 1998.  These 
psychiatric symptoms support the assignment of a 10 percent 
rating for the psychiatric disorder, effective from April 
1996 to May 12, 1998, under the above noted criteria, 
effective as of or prior to November 7, 1996.  The criteria 
effective from November 7, 1996, however, may not be used to 
support the 10 percent evaluation prior to this date.  The 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the psychiatric disability 
during this period.

At the time of his VA medical examination on May 12, 1998, he 
was found to have panic attacks and his GAF was 55 that is 
indicative of symptoms that produce moderate difficulty in 
social, occupational or school functioning.  The Board finds 
that the veteran's psychiatric symptoms as of May 12, 1998 
were manifested primarily by panic attacks that produced 
definite social and industrial impairment or occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks that support the assignment of a 30 percent rating for 
the psychiatric disorder as of that date under the above-
noted criteria, effective prior to or as of November 7, 1996.  
The Board finds that the evidence does not show the presence 
of psychiatric symptoms that produce considerable social and 
occupational impairment or occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships to warrant the assignment of a rating in 
excess of 30 percent for the psychiatric disability under the 
above noted criteria, effective prior to or as of November 7, 
1996.

Hence, the evidence supports the assignment of a 10 percent 
rating for the anxiety disorder, effective from April 1996, 
and a 30 percent rating, effective from May 12, 1998.  The 
preponderance of the evidence is against the claim for 
ratings higher than those indicated above for the veteran's 
psychiatric condition for a specific period or a "staged 
rating" at any time since the effective date of the claim, 
and that part of the claim is denied.  Fenderson, 12 Vet. 
App. 119.


ORDER

A higher rating of 60 percent, effective from April 1996 is 
granted for coronary artery disease, subject to the 
regulations applicable to the payment of monetary benefits; a 
higher rating for coronary artery disease, evaluated as 
60 percent disabling, effective from April 1996, is denied.

A higher rating of 40 percent, effective from April 1996 is 
granted for intervertebral disc syndrome at L4-L5, subject to 
the regulations applicable to the payment of monetary 
benefits; a higher rating for intervertebral disc syndrome at 
L4-L5, evaluated as 40 percent disabling, effective from 
April 1996 is denied.

A higher rating of 10 percent for panic disorder, previously 
rated as anxiety disorder, is granted, effective from April 
1996; and a higher rating of 30 percent, effective from May 
12, 1998, is granted for this disorder; subject to the 
regulations applicable to the payment of monetary benefits; 
higher ratings for panic disorder, rated as 10 percent, 
effective from April 1996, and as 30 percent, effective from 
May 12, 1998, are denied.


REMAND

Also before the Board is the veteran's claim of entitlement 
to service connection for bilateral hearing loss.  A review 
of the service medical records shows that the veteran had 
hearing impairment.  During the course of this appeal, the 
veteran was afforded a VA audiological examination in June 
1996, which revealed findings that his hearing impairment did 
not meet the requirements for hearing disability for VA 
compensation purposes.  Since that time, the veteran has 
reported that his hearing has worsened.  In addition, the 
requirement that a veteran submit a well-grounded claim in 
order to trigger VA's duty to assist has recently been 
repealed.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  In light of the 
foregoing, this claim must be remanded for further 
development.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding VA 
and private records of veteran's 
treatment for hearing problems.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the RO 
must inform the veteran in writing of the 
efforts undertaken by VA to obtain those 
records, as well as any further action 
that might be undertaken by VA to 
associate those records with the claims 
folder.

2.  The veteran should be afforded a VA 
ear, nose and throat examination to 
determine the nature, extent and etiology 
of any hearing loss found to be present.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All tests deemed necessary, 
including an audiological evaluation, 
should be performed.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any hearing loss found to be present 
is etiologically related to the veteran's 
period of military service.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for bilateral hearing loss on the basis 
of all pertinent evidence of record, and 
all pertinent legal authority.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

4.  If any benefit sought by the veteran 
continues to be denied, he must be 
furnished a Supplemental Statement of the 
Case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


